IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


M.J.,                                     : No. 546 WAL 2014
                                          :
                     Respondent           :
                                          : Petition for Allowance of Appeal from the
                                          : Order of the Superior Court
              v.                          :
                                          :
                                          :
S.J.,                                     :
                                          :
                     Petitioner           :


                                       ORDER


PER CURIAM

        AND NOW, this 28th day of January, 2015, the Petition for Allowance of Appeal

and Motion to Consolidate are DENIED.